PER CURIAM: *
The attorney appointed to represent Juan Antonio Ruiz-Meza has moved for *528leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ruiz-Meza has not filed a response. Our independent review of the record and counsel’s brief discloses no non-frivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5'm Cir R. 47.5, the court has determined that this opinion should not be *528published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.